         Case 1:18-cv-03408-SDA Document 65 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/17/2020
 Allen A. Charles,

                                  Plaintiff,
                                                            1:18-cv-03408 (SDA)
                      -against-
                                                            ORDER
 Metro-North Commuter Railroad,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties on September 17, 2020, it is hereby

Ordered as follows:

           1. No later than Friday, October 2, 2020, Defendant shall file a letter stating whether

              the parties would like to be referred for purposes of settlement negotiations to

              the Court’s Mediation Panel or to a Magistrate Judge of this Court, or if the parties

              intend to pursue private mediation instead.

           2. The parties shall appear for a Telephone Conference on Thursday, October 15,

              2020 at 2:00 p.m. The parties shall each separately call (888) 278-0268 (or (214)

              765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              September 17, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
